Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed June 17, 2020, claims 1-17 are presented for examination. Claims 1, 8 and 17 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 201711368980.0 filed in China on December 18, 2017 which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted June 17, 2020.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (June 17, 2020) has been received, entered into the record, and considered.

Drawings

The drawings filed June 17, 2020 are accepted by the examiner.


Abstract

The abstract filed June 17, 2020 is accepted by the examiner. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. (US 20170116934 A1) in view of Ying (US 20180267377 A1).

 	As to Claim 1:
Tien et al. discloses a driving method of a display panel (Tien, see figure 1B and paragraph [0032], where Tien discloses a driver of a display panel), comprising: applying drive voltages with opposite polarities to drive positional corresponding sub-pixels of each two adjacent rows of pixel units (Tien, see figures 10A and 10B), wherein the voltages with opposite polarities comprise voltages with positive polarity and voltages with negative polarity (Tien, see figures 10A and 10B), the voltages with positive polarity are applied to a part of the positional corresponding sub-pixels of the two adjacent rows of pixel units (Tien, see figures 10A and 10B), and the voltages with negative polarity are applied to the other part of the positional corresponding sub-pixels of the two adjacent rows of pixel units (Tien, see figures 10A and 10B); applying two drive voltages with opposite polarities to drive sub-pixels of the same pixel unit (Tien, see figure 1B), wherein the step of applying two drive voltages with opposite polarities to drive sub-pixels of the same pixel unit (Tien, see figure 1B and paragraph [0032], where Tien discloses a driver 110 includes a first gamma lookup table (LUTl) 112 and a second gamma lookup table (LUT2) 114. In operation, the first gamma lookup table (LUTl) 112 is configured to separately receive the display data and provide a plurality of first pixel voltages. The second gamma lookup table (LUT2) 114 is configured to separately receive the display data and provide a plurality of second pixel voltages. Therefore the driver 110 produces a first pixel voltage and a second pixel voltage corresponding to each gray level in the display data. In the embodiment shown in FIG. lA, a pixel in an odd row receives one of the first pixel voltages, and a pixel in an even row receives one of the second pixel voltages. For example, a pixel in a first row Rl receives one of the first pixel voltages, and a pixel in a second row R2 receives one of the second pixel voltages. As compared with the prior art in which a single subpixel is divided into two areas, the present disclosure, rather than changing an original structure of a pixel, instead uses two pixels that are located at a same column and at two adjacent rows. These two adjacent pixels in column direction are regarded as a main pixel M and a secondary pixel S. For example, a pixel in the first row Rl is regarded as a main pixel M, and a pixel in the second row R2 is regarded as a secondary pixel S, and the driver 110 separately provides a first pixel voltage to the main pixel M and a second pixel voltage to the secondary pixel S, so as to enable the two pixels to display with different voltage-to brightness curves, thereby alleviating the color washout problem. Furthermore, the pixels in the first row Rl and the pixels in the second row R2 at the same column receive pixel voltages corresponding to different display data), further comprises: applying drive voltages with opposite polarities to drive each two adjacent sub-pixels of the same pixel unit (Tien, see first  SP1 +, SP2 -, SP3 + and adjacent second SP1 -, SP2 +, SP3 – having opposite polarities as shown in figure 8), wherein the drive voltages with opposite polarities comprise the first positive polarity drive voltages and the first negative polarity drive voltages (Tien, see first  SP1 +, SP2 -, SP3 + and adjacent second SP1 -, SP2 +, SP3 – having opposite polarities as shown in figure 8), and the first positive polarity drive voltages are applied to one of two sub-pixels, the first negative polarity drive voltages are applied to the other of two (Tien, see first  SP1 +, SP2 -, SP3 + and adjacent second SP1 -, SP2 +, SP3 – having opposite polarities as shown in figure 8).
Tien differs from the claimed subject matter in that that Tien do not explicitly disclose applying drive voltages with at least two voltage levels to drive the sub-pixels of the same pixel unit, and separating the plurality of sub-pixels according to the drive voltages with the voltage levels. However in an analogous art, Ying discloses applying drive voltages with at least two voltage levels to drive the sub-pixels of the same pixel unit, and separating the plurality of sub-pixels according to the drive voltages with the voltage levels (Ying, see figure 4) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tien with Ying. One would be motivated to modify Tien by disclosing applying drive voltages with at least two voltage levels to drive the sub-pixels of the same pixel unit, and separating the plurality of sub-pixels according to the drive voltages with the voltage levels as taught by Ying, and thereby providing a high resolution panel, without an increase in power consumption (Ying, see paragraph [0007]).

As to Claim 3:
Tien in view of Ying discloses the driving method according to claim 1, wherein each of the pixel units comprises four sub-pixels; wherein the step of applying the drive voltages with at least two voltage levels to drive the sub-pixels of the same pixel unit, further comprises: applying drive voltage with first voltage level to drive two sub-pixels of the pixel unit; and applying drive voltage with second voltage level to drive other two sub-pixels of the pixel unit (Ying, see figure 6). 




As to Claim 4:
Tien in view of Ying discloses the driving method according to claim 3, wherein a value of the drive voltage with first voltage level is different from a value of the drive voltage with second voltage level (Ying, see figure 6). 

As to Claim 5:
Tien in view of Ying discloses the driving method according to claim 1, further comprising: within display time of two adjacent frames, applying drive voltages with opposite polarities to drive the same sub-pixel (Tien, see figure 9). 

As to Claim 6:
Tien in view of Ying discloses the driving method according to claim 5, wherein the display time of two adjacent frames comprises a first display time and a second display time (Tien, see figure 9 and figure 13 and paragraph [0049], where Tien discloses a data line Dl and a data line D2 adopt dot polarity conversion, and data voltages provided by the data line Dl and the data line D2 are periodically converted between a positive polarity and a negative polarity. In a short time period, a voltage value of a common voltage V com at a specific time point may be slightly pulled up or pulled down, but, in view of a long time period, an average voltage of the common voltage V com remains unchanged. Hence, it can be known that a configuration manner of polarity conversion performed on data lines in the disclosure can surely solve the V-Crosstalk problem. In addition, a cycle of the dot polarity conversion should not be excessively long, so as to prevent a state of liquid crystals from being affected, and further prevent more display problems from being caused. The cycle of the dot polarity conversion adopted in the disclosure is lower than 1 millisecond (ms), and therefore, the average voltage of the common voltage V com can remain unchanged on the premise of not affecting the liquid crystals, so as to solve the V-Crosstalk problem). 

Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170256228 A1) in view of Ying (US 20180267377 A1).

As to Claim 8:
Lee discloses a driver device of a display panel (Lee, see Abstract, where Lee discloses A display apparatus includes a timing controller, a data driver and a display panel. The timing controller generates a mode selection signal and output image data in response to input image data. The data driver generates first through N-th data voltages in response to the mode selection signal and the output image data and applies the first through N-th data voltages to first through N-th data lines. The display panel is connected to the first through N-th data lines. During the first operation mode, each of a polarity pattern of first through M-th data voltages and a polarity pattern of (M+l)-th through N-th data voltages repeats a first polarity pattern. During the second operation mode, the polarity pattern of the first through M-th data voltages repeats the first polarity pattern, and the polarity pattern of the (M + 1 )-th through N-th data voltages repeats a second polarity pattern), comprising: a first driver module configured to apply drive voltages with opposite polarities to drive positional corresponding pixels of two adjacent rows of pixel units (Lee, see Data Driver1 400a) ; a second driver module configured to apply two drive voltages with opposite polarities to drive pixels of the same pixel unit (Lee, see Data Driver2 400b); and a third driver module configured to apply drive voltages with at least two voltage levels to drive pixels of the same pixel unit (Lee, see Data Driver3 400C). Lee differs from the claimed subject matter in that Lee does not explicitly disclose sub-pixels.
However in analogous art, Ying discloses sub-pixels (Ying, see Abstract, where Ying discloses a pixel driving structure, in which the nth column of TFTs (T) are arranged at positions where the nth column of sub pixels (P) is close to the nth data line (D(n)); in the nth column of sub pixels (P), four sub pixels (P) or two sub pixels (P), which are adjacent vertically in the upper and the lower are set to be a pixel group (PG), and the nth data line (D(n)) sets a signal period to define polarities of respective sub pixels (P) in the pixel group (PG) to make polarity inversion occur at a edge of the two adjacent pixel groups (PG) in the upper and the lower, and polarities of two adjacent columns of sub pixels (P) are opposite to achieve display effect similar to a dot inversion. The pixel aperture regions can be neatly aligned to prevent the color washout).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with Ying. One would be motivated to modify Lee by disclosing sub-pixels as taught by Ying, and thereby providing a high resolution panel, without an increase in power consumption (Ying, see paragraph [0007]).

As to Claim 11:
Lee in view of Ying discloses the driver device according to claim 8, wherein the second driver module comprises: a third driving unit configured to apply drive voltages with opposite polarities to drive each two adjacent sub-pixels of the same pixel unit (Lee, see Data Driver3 400c). 

As to Claim 12:
Lee in view of Ying discloses the driver device according to claim 11, wherein the drive voltages with opposite polarities comprise a drive voltage with third polarity and a drive voltage with fourth polarity, and the drive voltage with third polarity and the drive voltage with fourth polarity are different in polarity (Lee, see Data Driver3 400c with  + - + -). 

Allowable Subject Matter
Claims 2, 7, 9, 10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20150235614 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624